Title: To James Madison from John Marshall, 29 November 1790
From: Marshall, John
To: Madison, James


Dear Sir
Richmond Novr. 29th. 90
My friend Mr. Giles will present you this. He is particularly desirous of being known to you. I shoud not presume so far on the degree of your acquaintance with which I have been honord as to introduce any Gentleman to your attention if I did not persuade myself that you will never regret or change any favorable opinion you may form of him. With much respect & esteem I am dear Sir Your obedt.
J Marshall
